This opinion is subject to administrative correction before final disposition.




                              Before
                STEPHENS, LAWRENCE, and BONNER
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                David J. SALAZAR-QUINTERO
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000100

                        Decided: 16 September 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Stephen F. Keane

 Sentence adjudged 14 February 2020 by a general court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment: re-
 duction to E-1, confinement for 12 months, and a bad-conduct dis-
 charge.

                           For Appellant:
           Lieutenant Commander Jeremy J. Wall, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
            United States v. Salazar-Quintero, NMCCA No. 202000100
                               Opinion of the Court

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.




                                            2